292 So. 2d 594 (1974)
Phillip GOFF, Appellant,
v.
GENERAL MOTORS CORPORATION, DETROIT DIESEL ALLISON DIVISION, et al., Appellees.
No. 74-46.
District Court of Appeal of Florida, Second District.
April 3, 1974.
Arndt L. Mueller, Naples, for appellant.
James A. Smith of Wicker, Smith, Pyszka, Blomqvist & Danvant, Miami, for appellee, General Motors Corp.
PER CURIAM.
The court, sua sponte, notes that the appellant is attempting to prosecute an interlocutory appeal from an order dismissing one of two counts of a complaint directed toward the appellee named above in an action formerly cognizable at law. FAR 4.2, 32 F.S.A., does not permit an interlocutory appeal from such an order.
The court will treat the appeal as a petition for certiorari. Alliance for Conservation of Nat. Resources v. Furen, Fla.App. 2nd, 1958, 104 So. 2d 803. However, the grounds urged by appellant are not such as to persuade the court to issue this extraordinary writ. See Stein v. Bayfront Medical Center, Inc., Fla.App.2nd, 1974, 287 So. 2d 401. The appellant's right to review upon these grounds must await final judgment.
The petition for certiorari is denied.
HOBSON, A.C.J., and McNULTY and GRIMES, JJ., concur.